Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00488-CR

                                 IN RE Joshua PACHECANO, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 22, 2021

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On November 5, 2021, relator filed a petition for writ of mandamus, complaining of the

trial court’s failure to rule on his motion for “Nunc Pro Tunc Correcting Time Credit Error.”

However, on November 23, 2021, the trial court rendered a Judgment Nunc Pro Tunc granting the

relief requested by relator in his motion. Accordingly, the petition for writ of mandamus is

DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

Do not publish




1
 This proceeding arises out of Cause No. 2018-CR-11362, styled State of Texas v. Joshua Charles Pachecano, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.